Citation Nr: 1222191	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-00 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1964 to May 1966. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claim of entitlement to service connection for a lumbar spine disability.  

In April 2012, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 


FINDING OF FACT

The probative evidence of record is at least in equipoise regarding whether the Veteran's lumbar spine disability is related to the Veteran's active service. 


CONCLUSION OF LAW

A lumbar spine disability, to include chronic lumbosacral strain with L5 degenerative disc disease, post-operative herniated lumbar disc with degenerative disc disease of the lumbar spine, and discogenic low back pain was incurred in active service.  38 U.S.C.A. §§110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (noting that when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the full grant of the benefit sought on appeal in this decision, no further notification or assistance is necessary to develop facts pertinent to the Veteran's claim.  To the extent that he may not have been provided with appropriate notice with respect to his claim, any such error would clearly be harmless as his claim is being granted for reasons explained in greater detail below and the AOJ will remedy any defect when effectuating the award of benefits.

Analysis

The Veteran essentially contends that his current lumbar spine disability is related to an in-service injury and that his lumbar spine symptoms have continued ever since service.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3)  evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

With respect to Hickson element (1), current disability, the record shows that the Veteran currently has been diagnosed with various lumbar spine disabilities, to include chronic lumbosacral strain with L5 degenerative disc disease, post-operative herniated lumbar disc with degenerative disc disease of the lumbar spine, and discogenic low back pain as noted in VA examination reports dated, respectively, in January 2007, September 2008, and April 2009.  Hickson element (1) is accordingly met for the claim. 

With respect to in-service disease and injury, service treatment records show that the Veteran was hospitalized for two days in June 1965 for an acute onset of low back pain while pushing a stalled car.  He was treated with bed rest, muscle relaxants, hot packs, and physical therapy; he was discharged with a final diagnosis of lumbago.  A record dated in December 1965 shows that his back was doing well.  Hickson element (2) is therefore satisfied. 

With respect to crucial Hickson element (3), nexus, the Veteran has been afforded three VA examinations to determine the etiology of his current spine disability.  A January 2007 VA examiner noted that it was less likely than not that the Veteran's chronic lumbosacral strain with L5 degenerative disc disease was related to his in-service injury and more likely than not normal age progression.  A September 2008 VA examiner noted that any relationship between the diagnosed postoperative herniated lumbar disc with degenerative disc disease of the lumbar spine to the remote injury in service was purely speculatively.  Lastly, an April 2009 VA examiner noted that it was unlikely that the back event in service caused the current discogenic low back pain, and it was more likely related to his back surgery in 1982.  

Additionally, the Veteran has asserted that he has experienced spine pain ever since service up to the present time.  He indicated at his April 2012 hearing that he was treated within a year of service discharge by private physicians until 1998, but had been unable to obtain those treatment records as the clinicians have since died.  
Additionally, the Veteran's wife, to whom he has been married for 45 years, testified at the hearing that she met the Veteran shortly after service discharge and that he had severe back pain.  She also confirmed that he was treated for his back within one year after service discharge. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007). 

Upon consideration of the aforementioned statements provided by the Veteran  and his wife regarding the onset of lumbar spine pain in service and continuity of such pain, the Board finds that they are competent and credible.  In this regard, the Board notes that the Veteran and his wife are competent to testify as to their observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that lumbar spine pain is capable of lay observation, and thus the Veteran and his wife are competent with regard to any statements regarding this matter.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that the Veteran was competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (finding that a lay person is competent to testify to pain and visible flatness of his feet); Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder);  Barr v. Nicholson, 21 Vet. App. 308, 309 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "[A]lthough interest may affect the credibility of testimony, it does not affect competency to testify.").  Furthermore, the Board finds that the Veteran's statements that he experienced lumbar spine pain since service are credible.  His contentions are supported by the evidence of record which includes surgical records dated in July 1982 showing that the Veteran had a long history of low back pain dating back 11 years.  

The positive evidence of record consists of the private hospital records dated in 1982 showing that the Veteran had back problems since the early 1970's.   Additionally, there are the Veteran's own contentions that he has experienced lumbar spine pain since service and was treated for it within a year of service discharge.  The Veteran's wife has also asserted that he had back pain when she met him shortly after his discharge from service.  As noted above, the Board has determined that the Veteran and his wife's statements are competent and credible evidence upon which the Board may rely in making its decision. 

Despite the various VA medical examiner's conclusions that an opinion could not be rendered without speculation or that the current back disability was not related to service, the Board finds the lay assertions of continuity of symptomatology of the Veteran and his wife, which are corroborated by statements as to his history that are recorded in his treatment records, to be sufficient to place the evidence at least in approximate balance.  In other words, the Board finds, based on this record, that the Veteran's lumbar spine disability is as likely the result of his service as it is the result of some other factor or factors.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for a lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 



ORDER

A lumbar spine disability, to include chronic lumbosacral strain with L5 degenerative disc disease, post-operative herniated lumbar disc with degenerative disc disease of the lumbar spine, and discogenic low back pain is granted. 


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


